_!
LY
                        OFFICE            OF   THE      ATTORNEY           GENERAL          OF       TEXAS
                                                             AUSTIN
d:
         GROVER SELLERS
2        ATTO~~LY GLNCRAL
     1



         ElonorabloD. 0. Ororr
         s-t0      iii@lUt            -ia@.?
         Toxar     Hi6hrrrl           DoputmUt
         Aurtln;       Toxar




                                                                      ding th. protiriolla
                                                                                         .0r                           Artlola
                                                                      wiut08,~           th8t      0~0        r0rinO
                                                                      0    prO~iuO8~            Or    tB0       aMO?d




                 merbor          of     tEa    Terar     mr8m0        Ouarb.           mu    ton           ‘injurl88
                 8Utdn88              %B th8 OOUZ80 Of             dUtr*       W       U#Od in       thb        bW,
                 8w11          IlOt     &bOhldO        (‘iOliOW       Oarkin            8IOO~tiOB8            not      R~tOli~l').

                              .(I)      , . . .,        bat 8hall iaoludo      all 8thor ie
                 jurior of 811 other                      kind     and ~oharaotor hating to do
                 with         and     origlaatlry           in    tho autio8 or tho Torar Dorena
                 Ouard,"
 Bonorable 0. 0, Oroor,              wr    8



           fi th0 Oa80 Of ChO?w ve m@OlIa  POt?#iOU COAX,
 48 ii.u. 8.0, 688 (Coma &p. soor a), tho Court maI&:
                .'a     th8 0OU.W
                                Or hi8 @Wplby88&8* ia th@
          lrl((lMl     work8~n’~ CompauatIon
                                           A8t 1918, meant
          t&t   InJury mu8t hOTO 8ri8Oa &d.ag th0 p~?iOd
          Otlmgloymoat, and jda00 whoro .Bplirer right
          romon8bly hato bo8A, md whIl0 ho WI8 roarOn&blJ
          rtiriiiily dUtI88 Or •&J~O~OA~~*

                mr     apparent dirtIngPirhi4             mwm60      0r WI8     m'   rra
 tho Ooaoral lIOrkB8ae8CoapoA8OtloA Aot ir irr tho lord wdutp
 wad  la Itr broado8t 88mo  ld inserted in lloa of tho werd
 "m~loymont"          and   *work,    bU8iIl888,   tmd.    or   prOf’080iOn.m

            18 oon8ldorl~~ ;AJu~ rwtalad      In %ho aouxmo or
  duty., aa4 "&ring to do with Mb OTlgiAOtlA6 IA thi dAtIO8 or
  the ToxaarDofowr Guard", It will br noted thst thO AOt dlrldor
. Or ohOr8otorizO8 thI8 duty Into two 8Ub-diTi8iO@8,  ViS. (0) WbIlO


            mOA ~0 OOn8IdOr th> WO?d 'mplO~OJl~r;r think tho
 kc;i8kturO U8od th8 tUB mdUt+iQ th8 lODM Of “Work” O?
 gomplo ant.   Ona whloh tom8 bare b'rOAhold r~Aonymou8 l? eo n-
 -o r tar 0.
          b  Chic*60 -d A. n. CO. V. B?W3Plb1Ot,? 8. Be, Pa 688.
            lfo thOrofOr0 agrro rlth yoal rtatomont th8t inJur-
 .h  Too~:l~odwhile 601      t0 and roturaia( rrawtha plaor whore
  wU8ii~l#Ag a @iA Idi   "f 8Ut t~iIIiI& Or th0 lOtUd R8rrOr8-
  lwO.Or bltr', lfO AOt OoTeNd IA 6OMn1 UAdOr thr pr.TiSiOM
  li th e
        Aat.
               Uo roaliu,  hmT8r,   that thOrO rr                bo &pOOkl 8alOa
  .uOh     tight bflag th. lnjurr withla tho tom                 oi the AOt, aI
  bring      to 40 w&h and
 .‘hiok caaor wo do aot
                                     ori&Aat       in the dUtfO8
                                                     th lr
                                                                   or tk0 Guard
                                                          lplnioa but maw wld
  ho    to  bd dotorrlnob                               of oaah oaaor In thlr
  'OAA80tiOA,   wo rotor you t6 tho r01~0ri4   OUOl1   Smith+.
  ti-O -p1OyOF8 ' Ifl8~0.       k88OOIAtIOA. lob 8~ w* (w), &*A1
  t8-8    IEmployer * Insuranor Ulroolatloa Ta Mar-,    110 8. UO
   (tb) 48; ?odonlOndeniItOr8      Brohra(loTo Lehora lt OT, lw                            _~
a.   Ue (8d)    7@1( &tOd   a-t*8
nAAA&u,        lB4 8. w. (a41 alo‘